NO. COA13-784

                    NORTH CAROLINA COURT OF APPEALS

                          Filed:    3 June 2014


STATE OF NORTH CAROLINA

    v.                                 Cumberland County
                                       No. 11 CRS 65063
KALAN JOHN LUCAS,
     Defendant

________________________________

STATE OF NORTH CAROLINA

    v.                                 Cumberland County
                                       No. 11 CRS 65064
SHAQUILLE OQKWONE RICHARD,
     Defendant


    Appeal by defendants from judgments entered 27 March 2013

by Judge Reuben F. Young in Cumberland County Superior Court.

Heard in the Court of Appeals 11 December 2013.


    Roy Cooper, Attorney General, by Richard H. Bradford,
    Special Deputy Attorney General, and Susannah P. Holloway,
    Assistant Attorney General, for the State.

    Unti & Lumsden LLP, by Margaret C. Lumsden, for defendant-
    appellant Lucas.

    Guy J. Loranger for defendant-appellant Richard.


    DAVIS, Judge.


    Co-defendants    Kalan   John   Lucas   (“Lucas”)   and   Shaquille

Oqkwone Richard (“Richard”) (collectively “Defendants”) appeal
                                                 -2-
from their convictions for second-degree burglary and conspiracy

to commit second-degree burglary.                        On appeal, Defendants argue

that    the    trial       court     erred       in    (1)    denying       their       motions      to

dismiss       the    second-degree           burglary         charges       for        insufficient

evidence;       (2)        failing    to        instruct          the    jury    regarding          the

definition          of     larceny    and       on     the        offense       of     first-degree

trespass; and (3) entering a restitution order that was not

supported by competent evidence.                         Defendants also contend that

their trial counsel provided ineffective assistance of counsel

by failing to request the above-referenced jury instructions.

After    careful          review,     we    vacate       Defendants’            convictions         for

second-degree burglary and remand for resentencing for felonious

breaking       or        entering.         We     also       vacate       the        trial    court’s

restitution orders and remand to the trial court for rehearing

on that issue.

                                     Factual Background

       The    State        presented       evidence          at    trial    which        tended      to

establish       the        following       facts:            On     27     November          2011    at

approximately 2:30 a.m., Nina Moore (“Mrs. Moore”) awoke to the

sound of “erratic knocking” and the doorbell ringing at the

front door of the home in Fayetteville, North Carolina that she

shared with her husband, Lynard Moore (“Mr. Moore”).                                          From a
                                     -3-
window, Mrs. Moore observed a man wearing a dark-colored hooded

sweatshirt standing at the front door.              Mrs. Moore also saw

another man sitting in the driver’s seat of a white car parked

outside their home.       Mrs. Moore woke up Mr. Moore and informed

him that there was someone at the door and that she thought “he

needed to get his gun.”           Mr. Moore retrieved a gun from their

safe, proceeded down the hallway, and saw that the front door

had been kicked open.      Mr. Moore fired three or four shots into

the front entranceway.        At that point, a man ran out of the

house and jumped into a white car, which Mr. Moore identified as

a Mercury Grand Marquis.          The car then “sped away” out of the

Moores’ neighborhood.

    Mrs. Moore called the police and informed them what had

occurred.       Officer Leonard Honeycutt (“Officer Honeycutt”) of

the Fayetteville Police Department arrived at the Moores’ home,

took statements from Mr. and Mrs. Moore, and issued a “be on the

lookout” for a white Mercury Grand Marquis and a man wearing a

“dark   hoody    or   toboggan”    and   dark   tennis   shoes.   Shortly

thereafter, Officer Honeycutt received a dispatch regarding “a

suspicious white vehicle” parked in front of a residence on

Windlock Drive in a neighborhood approximately two miles away

from the Moores’ home.
                                         -4-
      Steven Pavel (“Mr. Pavel”) was sitting on the front porch

of his home on Birchcreft Drive when he noticed a white sedan

approaching the corner of Birchcreft Drive and Windlock Drive.

The   driver   parked     the    car,    and     the    vehicle’s        two   occupants

remained inside the vehicle for several minutes.                         Mr. Pavel then

witnessed two men exit the vehicle and approach “the first house

off from the corner.”           Because Mr. Pavel believed that the men’s

actions    seemed    suspicious,        he    went     inside    and     observed    them

through his window.            When the men “start[ed] to walk up to the

first house, casing the house and all,” Mr. Pavel called 911.

Mr. Pavel observed the men walk past the first home, which was

vacant, and attempt to open the door of a vehicle that was

parked in the next driveway.

      The men then approached the second house, which was also

unoccupied due to the fact that the owners, Wesley Meredith and

Jennifer Meredith (collectively “the Merediths”), were out of

town.     It appeared to Mr. Pavel that one of the men was trying

to strike the side patio door of the Merediths’ home.

      Mr. Pavel remained on the phone with the 911 dispatcher and

related    that   the    men    had   walked     back     down     the    driveway   and

reentered    their      car.     After       sitting    in   the    car    for   several

minutes, the men exited the vehicle again and walked around to
                                             -5-
the back of the Merediths’ house.                      A few minutes later, Mr.

Pavel saw both men “running around from the back of the house.”

The men then jumped into their car and sat there for several

minutes.         Officer       Honeycutt        and     Officer        Michael      Tackema

(“Officer Tackema”) arrived at the scene and apprehended the two

men.     At trial, Officers Honeycutt and Tackema identified these

men as Defendants.

       Officers Honeycutt and Tackema detained and searched both

Defendants,      and    Officer       Honeycutt       found    tube     socks    in    their

vehicle,     which     he     noted    were    “very    common        for    breaking    and

entering artists and thieves to put on their hands” because they

were   less    conspicuous        than       gloves.        Officers        Honeycutt    and

Tackema then proceeded to inspect the area surrounding the home.

They observed that the outer pane of a double-pane sliding glass

door on the side of the house had been shattered.                              A fire pit

bowl   and    two    concrete     landscaping          bricks       were    lying   on    the

ground    near   a     back    bedroom       window    that     was    also     shattered.

Several      similar    bricks        were    lying    on     the    floor    inside     the

bedroom      where   the      window    had    been    broken.         There     was     soot

covering the fire pit bowl and the back bedroom window, and the

blinds    hanging      from    that     window     were     “somewhat        ajar.”       The

officers did not detect any soot on Defendants or their vehicle
                                        -6-
but did locate a shard of glass on Lucas’s person that appeared

to be similar to the glass found at the scene.

      Defendants      were     subsequently       charged      with       first-degree

burglary and conspiracy to commit first-degree burglary at the

Moores’ residence and second-degree burglary and conspiracy to

commit second-degree burglary at the Merediths’ residence.                             The

matter came on for a jury trial on 25 March 2013 in Cumberland

County Superior Court.              On 27 March 2013, the jury returned

verdicts    finding    Defendants       (1)     not     guilty      of    first-degree

burglary or conspiracy to commit first-degree burglary; and (2)

guilty     of    second-degree       burglary     and      conspiracy       to     commit

second-degree burglary.             The trial court entered judgments on

the   jury’s     verdicts,    sentencing      Defendants       to    a    presumptive-

range term of 13 to 16 months imprisonment for second-degree

burglary and a consecutive presumptive-range term of 6 to 8

months     imprisonment       for    conspiracy       to    commit       second-degree

burglary.       Defendants gave notice of appeal in open court.

                                      Analysis

I. Motion to Dismiss

      Defendants      first    argue    that     the       trial    court      erred   in

denying    their    motion     to    dismiss     the       second-degree         burglary

charges.        Specifically,       Defendants    contend      that      the     evidence
                                       -7-
presented at trial was insufficient to show the elements of (1)

entry; and (2) intent to commit a felony.

    A trial court’s denial of a defendant’s motion to dismiss

is reviewed de novo.         State v. Smith, 186 N.C. App. 57, 62, 650

S.E.2d 29, 33 (2007).           On appeal, this Court must determine

“whether there is substantial evidence (1) of each essential

element of the offense charged, or of a lesser offense included

therein, and (2) of defendant’s being the perpetrator . . . .”

State   v.   Fritsch,    351    N.C.   373,       378,    526   S.E.2d     451,    455

(citation omitted), cert. denied, 531 U.S. 890, 148 L.Ed.2d 150

(2000).      Substantial evidence is “such relevant evidence as a

reasonable     mind     might   accept       as     adequate     to      support    a

conclusion.”       State v. Smith, 300 N.C. 71, 78-79, 265 S.E.2d

164, 169 (1980).         Evidence must be viewed in the light most

favorable to the State with every reasonable inference drawn in

the State’s favor.       State v. Rose, 339 N.C. 172, 192, 451 S.E.2d

211, 223 (1994), cert. denied, 515 U.S. 1135, 132 L.Ed.2d 818

(1995).

    To survive a defendant’s motion to dismiss a charge of

second-degree      burglary,    the    State       must    provide     substantial

evidence that the defendant committed a (1) breaking (2) and

entering     (3)   of   an   unoccupied       dwelling      house     or   sleeping
                                         -8-
apartment of another (4) in the nighttime (5) with the intent to

commit a felony therein.             State v. Brown, ___ N.C. App. ___,

___, 732 S.E.2d 584, 586-87 (2012); N.C. Gen. Stat. § 14-51

(2013).      Because Defendants only challenge the sufficiency of

the evidence regarding entry and intent to commit a felony, we

limit our analysis to those two elements.                  See State v. Davis,

198   N.C.    App.       146,     151,   678    S.E.2d     709,   713-14     (2009)

(explaining       that    where     defendant    challenges       sufficiency   of

evidence as to some elements “but does not challenge the State’s

evidence     of   the     other    elements     of   the   crime,”    this   Court

examines only the sufficiency of the evidence concerning the

challenged elements).

             [E]ntry, for the purposes of burglary, is
             committed by the insertion of any part of
             the body for the purpose of committing a
             felony. Thus, an entry is accomplished by
             inserting into the place broken the hand,
             the foot, or any instrument with which it is
             intended to commit a felony . . . .

State v. Bumgarner, 147 N.C. App. 409, 415, 556 S.E.2d 324, 329

(2001) (citation, quotation marks, and brackets omitted).

      Our Supreme Court has further explained that “entry is the

act of going into the place after a breach has been effected,”

State v. Gibbs, 297 N.C. 410, 418, 255 S.E.2d 168, 174 (1979)

(citation and quotation marks omitted and emphasis added), and
                                    -9-
that “the least entry with the whole or any part of the body,

hand, or foot, or with any instrument or weapon, introduced for

the purpose of committing a felony, is sufficient to complete

the offense,”    State v. Turnage, 362 N.C. 491, 494, 666 S.E.2d

753, 756 (2008) (citation and quotation marks omitted).

    In State v. Watkins, ___ N.C. App. ___, 720 S.E.2d 844,

disc. review denied, ___ N.C. ___, 724 S.E.2d 509 (2012), the

defendant argued that the evidence presented at trial showing

that he and his accomplice used the end of a shotgun to break a

townhouse    window,   heard    movement     within    the   residence,     and

immediately fled the scene was insufficient to establish the

entry element of burglary.       We agreed, explaining that the entry

element requires the defendant to “either physically enter the

residence, however slight, or commit the burglary by virtue of

[an] instrument.”       Id. at ___, 720 S.E.2d at 849 (citation,

quotation marks, and brackets omitted).               We further noted that

to constitute an entry through the use of an instrument, the

instrument itself must be “used to commit a felony within the

residence”   rather    than    merely   to   make     an   opening   into   the

residence.    Id. at ___, 720 S.E.2d at 849.               Consequently, our

analysis of North Carolina case law as well as leading treatises

on criminal law led us to conclude that
                                    -10-
            the fact that defendant broke a window of
            the residence in the nighttime with an
            instrument — even if the instrument itself
            crossed the threshold — is not sufficient to
            find him guilty of burglary. . . . [V]iewing
            the evidence in the light most favorable to
            the State, it appears only that defendant
            broke a window of the residence with an
            instrument to facilitate a subsequent entry.
            Such evidence does not support the trial
            court’s submitting a case of burglary to the
            jury.

Id. at ___, 720 S.E.2d at 850.

    We believe that the evidence in the present case compels

the same result.      At trial, the State introduced circumstantial

evidence tending to show that Defendants used landscaping bricks

and a fire pit bowl to break a back window of the Merediths’

home.     Although there was soot covering the fire pit bowl and

the broken window, law enforcement officers did not find soot on

the person of either Defendant or within the interior of the

home.     Several landscaping bricks were found inside the bedroom

where the window had been broken, but there was no evidence that

anything within the home had been tampered with or was missing.

    While Officer Honeycutt testified that the blinds hanging

from the broken window were “somewhat ajar” and “parted enough

that entry could have been made with a hand or body part,” the

State   neither    offered    evidence   that   Defendants   had   actually

crossed    the    threshold   of   the   home   nor   introduced   evidence
                                    -11-
permitting a reasonable inference of such actual entry.                 The

lack of evidence on this issue distinguishes the present case

from State v. Salters, 137 N.C. App. 553, 528 S.E.2d 386, cert.

denied, 352 N.C. 361, 544 S.E.2d 556 (2000), in which we held

that evidence of a splintered door frame and broken lock in the

residence   at    issue   coupled   with   testimony    that    a   suitcase

discovered to be missing from inside the residence was seen in

the defendant’s possession was sufficient to allow the inference

that the defendant had entered the home.           Id. at 557, 528 S.E.2d

at 390.

    Nor did the State provide evidence that the landscaping

bricks found inside the home were used for a purpose beyond

creating an opening in the window.         See Watkins, ___ N.C. App.

at ___, 720 S.E.2d at 849 (“[W]here the State’s evidence seeks

to establish an entry by the defendant’s use of an instrument,

the defendant can only be guilty of burglary if the instrument

that crossed the threshold was itself used to commit a felony

within    the    residence.”).      Although   a   shard   of   glass   was

discovered on Lucas’s person, we cannot agree with the State’s

contention that this amounted to substantial evidence of entry

where law enforcement officers testified that there was glass

“all over the ground” outside the Merediths’ residence.
                                     -12-
    As such, we believe that this evidence failed to raise more

than a mere suspicion or conjecture that Defendants entered the

home.    See State v. McDowell, ___ N.C. App. ___, ___, 720 S.E.2d

423, 424 (2011) (“A motion to dismiss should be granted . . .

when the facts and circumstances warranted by the evidence do no

more than raise a suspicion of guilt or conjecture since there

would still remain a reasonable doubt as to defendant’s guilt.”

(citation and quotation marks omitted)).             Accordingly, we vacate

Defendants’ convictions for second-degree burglary.

    However,     because     we   conclude,   for    the   reasons   discussed

below,    that   there     was     sufficient      evidence     to   establish

Defendants’ intent to commit a felony, we remand to the trial

court for entry of judgment on felonious breaking or entering.

“To support a conviction for felonious breaking [or] entering

under N.C. Gen. Stat. § 14-54(a), there must exist substantial

evidence of each of the following elements: (1) the breaking or

entering, (2) of any building, (3) with the intent to commit any

felony or larceny therein.”         State v. Jones, 188 N.C. App. 562,

564-65, 655 S.E.2d 915, 917 (2008) (citation, quotation marks,

and brackets omitted); see Watkins, ___ N.C. App. at ___, 720

S.E.2d    at   850   (“For    conviction      of    felonious    breaking   or

entering, a violation of G.S. 14-54(a), it is not necessary that
                                            -13-
the State show both a breaking and an entering; proof of either

is     sufficient        if     committed       with     the     requisite    felonious

intent.”); State v. Barnett, 113 N.C. App. 69, 75-76, 437 S.E.2d

711,     715     (1993)        (concluding       that      although       evidence       was

insufficient        to        sustain     burglary       conviction,       jury      —    in

convicting     defendant         of     burglary    —    “necessarily      found     facts

which    establish       felonious       breaking       [or]     entering,   i.e.,       the

breaking [or] entering of a building with intent to commit any

felony or larceny therein”).

       “Intent    is     a     mental    attitude       seldom    provable   by    direct

evidence.      It must ordinarily be proved by circumstances from

which it may be inferred.”                State v. Baskin, 190 N.C. App. 102,

109, 660 S.E.2d 566, 572 (citation and quotation marks omitted),

disc.    review     denied,       362    N.C.    475,     666    S.E.2d    648    (2008).

Intent to commit a felony may be inferred from the defendant’s

acts and conduct during the subject incident.                         State v. Allah,

___ N.C. App. ___, ___, 750 S.E.2d 903, 907 (2013).

       Here, the State offered testimony from Mr. Pavel describing

Defendants’ behavior during the incident.                        Mr. Pavel explained

that Defendants were “casing” the neighborhood and “pull[ing] on

the door handles” of cars that were parked in driveways.                                 Mr.

Pavel testified that he described their conduct as “casing” to
                                       -14-
the 911 dispatcher because “it’s just not normal activity for

someone    to    be   walking   from    house    to   house   to   see     if    it’s

occupied or not” or to try to open the doors of various cars

parked in the driveways.

       A “fundamental theory” in the context of both burglary and

breaking or entering is that absent “evidence of other intent or

explanation for breaking and entering . . . the usual object or

purpose of burglarizing a dwelling house at night is theft.”

State v. Hedrick, 289 N.C. 232, 236, 221 S.E.2d 350, 353 (1976)

(citation and quotation marks omitted); see State v. McBryde, 97

N.C. 393, 396, 1 S.E. 925, 927 (1887) (“The intelligent mind

will take cognizance of the fact that people do not usually

enter the dwelling of others in the night-time, when the inmates

are asleep, with innocent intent.               The most usual intent is to

steal,    and,   when   there    is    no   explanation      or   evidence      of   a

different intent, the ordinary mind will infer this also.”).

       Although — as discussed above — the State failed to prove

that   either    Defendant      actually    entered    the    home,   we    do    not

believe that this in any way detracts from the sufficiency of

the evidence regarding Defendants’ intent to commit a felony

within the residence.           Because a reasonable juror could infer

from Defendants’ conduct that they broke the back bedroom window
                                          -15-
with the intent to commit the felony of larceny once inside, we

hold that there was substantial evidence of felonious intent and

that the entry of judgment on felonious breaking or entering is

appropriate.          As such, we remand to the trial court “for the

pronouncement     of     a     judgment     as    upon   a   verdict     of    guilty   of

felonious breaking or entering.”                  Watkins, ___ N.C. App. at ___,

720   S.E.2d     at    850     (citation,        quotation     marks,    and    brackets

omitted).1

II. Jury Instructions

      In   its        charge     to   the        jury,   the     trial     court    gave

instructions          regarding       second-degree            burglary,       felonious

breaking or entering, and misdemeanor breaking or entering.                             The

1
  In addition to challenging his conviction for second-degree
burglary, Defendant Richard also argues that the trial court
erred in denying his motion to dismiss the charge of conspiracy
to commit second-degree burglary based on the insufficiency of
the evidence regarding entry and intent to commit a felony.
However, he offers no argument that the State failed to prove
that there was an agreement or understanding between him and
Lucas to commit second-degree burglary.    See State v. Dalton,
122 N.C. 666, 672, 471 S.E.2d 657, 661 (1996) (“A criminal
conspiracy is an agreement between two or more people to commit
a substantive offense.”); State v. Rozier, 69 N.C. App. 38, 52,
316 S.E.2d 893, 902 (“It is well established that the gist of
the crime of conspiracy is the agreement itself, not the
commission of the substantive crime.”), cert. denied, 312 N.C.
88, 321 S.E.2d 907 (1984).    Because he does not challenge the
sufficiency of the evidence of such an agreement between him and
Lucas and because completion of the substantive offense is not
necessary for a conviction of conspiracy to commit second-degree
burglary, Defendant Richard’s argument on this issue is
overruled.
                                         -16-
trial court did not instruct the jury on the offense of first-

degree trespass, and Defendants contend that the failure to give

such an instruction constituted error.                    Defendants also assert

that the trial court erred by failing to expressly define the

crime of larceny when it instructed the jury that second-degree

burglary     is    the   breaking   and         entering       into     an    unoccupied

dwelling house without the consent of the owners during the

nighttime    with    the   intent    “to        commit     a    felony       or   larceny

therein.”        Defendants acknowledge that they did not object to

the trial court’s instructions and are, therefore, limited to

plain    error    review   on    appeal.          Under        plain    error     review,

Defendants bear the burden of showing that “the instructional

mistake had a probable impact on the jury’s finding that the

defendant was guilty.”           State v. Lawrence, 365 N.C. 506, 517,

723     S.E.2d    326,   333    (2012)     (citation       and        quotation    marks

omitted).

      A. Failure to Instruct on First-Degree Trespass

      First-degree       trespass   is     a      lesser-included            offense   of

felonious breaking or entering.                 State v. Owens, 205 N.C. App.

260, 266, 695 S.E.2d 823, 828 (2010).                Unlike felonious breaking

or entering, first-degree trespass does not include the element

of felonious intent but rather merely requires evidence that the
                                           -17-
defendant entered or remained on the premises or in a building

of another without authorization.                    N.C. Gen. Stat. § 14-159.12

(2013).

       A trial court “must submit a lesser-included offense to the

jury when, and only when, there is evidence from which the jury

can    find     that   the       defendant     committed     the     lesser-included

offense.”       State v. Liggons, 194 N.C. App. 734, 742, 670 S.E.2d

333,     339     (2009)    (citation,         quotation     marks,        and    brackets

omitted).        “The trial court is not . . . obligated to give a

lesser included instruction if there is no evidence giving rise

to a reasonable inference to dispute the State’s contention.”

State v. Hamilton, 132 N.C. App. 316, 321, 512 S.E.2d 80, 84

(1999).        In Hamilton, this Court concluded that the trial court

was not required to submit the lesser-included offense of first-

degree      trespass      to    the    jury    in    the   defendant’s          trial    for

felonious breaking or entering because the defendant “did not

testify or present any evidence that he broke or entered for any

non-felonious purpose.”               Id. at 321, 512 S.E.2d at 85.

       As in Hamilton, the evidence in the present case does not

permit a reasonable inference that would dispute the State’s

contention that Defendants intended to commit a felony.                                 There

was    no      evidence        presented      that    supported      an     alternative
                                           -18-
explanation      for      Defendants’     presence      at    the    Merediths’    home.

Thus,    in   the    absence      of    any   evidence       disputing   the    State’s

theory that Defendants “cased” the neighborhood and shattered

the Merediths’ window in the hope of stealing from the home,

Defendants have not demonstrated that the trial court’s failure

to instruct the jury regarding first-degree trespass was error —

much less plain error.

       B. Failure to Define Larceny

       Citing State v. Foust, 40 N.C. App. 71, 251 S.E.2d 893

(1979), Defendants contend that the trial court committed plain

error by failing to define larceny to the jury given that the

State’s   case      identified         larceny    as   the    specific   felony     that

Defendants intended to commit.                   In State v. Simpson, 299 N.C.

377, 261 S.E.2d 661 (1980), however, our Supreme Court held that

this Court’s ruling in Foust — that the trial court’s failure to

define larceny in a burglary prosecution premised on intent to

commit larceny was prejudicial and required a new trial — was

“too    broad”      and    that   “[t]he      extent     of    the    definition    [of

larceny] required depends upon the evidence in the particular

case.”    Id. at 384, 261 S.E.2d at 665.

       In this case, the evidence established that in the early

morning   hours      of    27   November      2011,    Defendants      were    “casing”
                                             -19-
houses and attempting to gain entry into vehicles in various

driveways.        Defendants’ behavior, as witnessed by Mr. Pavel,

indicated that they were examining the homes and vehicles so

that    they   could     steal      property        from     them.         No    evidence        was

offered to suggest that Defendants’ conduct was motivated by

some other purpose or plan or that Defendants were looking for

property to which they had some bona fide claim of right.                                        See

id. at 384, 261 S.E.2d at 665 (“In the case before us, there was

no    necessity    for      any   definition           or   explanation          of   the       word

‘larceny’      because      there      was   no     evidence        suggesting        that       the

[stolen    property]        was   borrowed,         or      taken    for    some      temporary

purpose, or otherwise negating a taking with felonious intent to

steal.”).      Thus, because there was evidence presented at trial

permitting      the    inference        that      Defendants          intended        to    steal

property and there was no evidence suggesting that Defendants

intended to merely borrow the property, we are satisfied that

“the jury did not need a formal definition of the term ‘larceny’

to    understand      its   meaning      and      to     apply      that   meaning         to   the

evidence.”      Id. (concluding that term “larceny” may be used as

shorthand statement of its definition, i.e., to steal or to take

and    carry   away    goods      of    another        with      intent     to    permanently

deprive owner of those goods where there is no “direct issue as
                                             -20-
to the intent or purpose of the taking” (citation and quotation

marks omitted)).

       As such, we conclude that “[t]he use of the word ‘larceny’

as it is commonly used and understood by the general public was

sufficient in this case to define for the jury the requisite

felonious    intent         needed     to    support       a     conviction”        and   that

“[t]here    is    no    reasonable       possibility           that     [the]      failure   to

define ‘larceny’ contributed to defendant’s conviction or that a

different result would have likely ensued had the word been

defined.”        Id.        Consequently, Defendants have failed to meet

their burden of establishing plain error.

III. Restitution

       Defendants       next       contend    that    the       trial      court     erred   in

ordering    them       to    pay    restitution       in       the    amount    of    $575.00

without sufficient evidence to support the award.                               It is well

established that “[t]he amount of restitution ordered by the

trial court must be supported by competent evidence presented at

trial or sentencing.”               State v. Mauer, 202 N.C. App. 546, 551,

688 S.E.2d 774, 777 (2010).                  On appeal, this Court reviews de

novo   whether     the       restitution      ordered       by       the   trial     court   is

supported by competent evidence.                    State v. McNeil, 209 N.C. App.

654, 667, 707 S.E.2d 674, 684 (2011).
                                          -21-
       The State concedes error on this issue, acknowledging that

there was no evidence presented regarding the monetary value of

the property damage caused by Defendants.                        Restitution “is not

intended to punish defendants but to compensate victims,” and

the amount ordered must be based on “something more than a guess

or conjecture.”                State v. Daye, 78 N.C. App. 753, 758, 338

S.E.2d 557, 561, aff’d per curiam, 318 N.C. 502, 349 S.E.2d 576

(1986).           Accordingly, we vacate the trial court’s restitution

orders and remand for a rehearing on this issue.                      See Mauer, 202

N.C. App. at 552, 688 S.E.2d at 778 (vacating restitution order

and remanding for rehearing where no evidence was introduced at

trial or sentencing to support amount of restitution ordered).

IV. Ineffective Assistance of Counsel

       Finally,       Defendants      claim      that    their    defense     counsel’s

failure to request a jury instruction defining larceny and an

instruction         on    first-degree        trespass    constitutes    ineffective

assistance of counsel.             We disagree.

       “A successful ineffective assistance of counsel claim based

on     a    failure       to    request   a    jury     instruction    requires     the

defendant to prove that without the requested jury instruction

there was plain error in the charge.”                    State v. Pratt, 161 N.C.

App.       161,    165,   587    S.E.2d   437,    440    (2003).      Here,    we   have
                                     -22-
already determined that the trial court did not commit plain

error in its instructions to the jury because (1) the trial

court was not required to expressly define larceny under the

facts of this case; and (2) Defendants were not entitled to an

instruction regarding first-degree trespass.               Accordingly, we

cannot conclude that their trial counsel’s failure to request

these    instructions        constituted    ineffective    assistance      of

counsel.       See State v. Land, ___ N.C. App. ___, ___, 733 S.E.2d

588, 595 (2012) (holding that “[s]ince the trial court did not

commit plain error when failing to give the instructions at

issue,     defendant    cannot    establish    the   necessary      prejudice

required to show ineffective assistance of counsel for failure

to request the instructions”), aff’d per curiam, 366 N.C. 550,

742 S.E.2d 803 (2013).

                                  Conclusion

      For the reasons stated above, we conclude that Defendants’

second-degree       burglary     convictions   and   the    trial     court’s

restitution orders must be vacated.             We remand to the trial

court    for    entry   of   judgment   and    resentencing   as    to   each

Defendant on the charges of felonious breaking or entering and

for rehearing on the issue of restitution.2



2
    We also note that the judgments entered by the trial court
                              -23-
    NO ERROR IN PART; VACATED AND REMANDED IN PART.

    Judges STEELMAN and STEPHENS concur.




mistakenly list Defendants’ conspiracy offenses as conspiracy to
commit breaking or entering of a building rather than conspiracy
to commit second-degree burglary.    While the judgments reflect
the correct class of felony for conspiracy to commit second-
degree burglary (Class H), the trial court should amend the
offense descriptions upon remand so that the record may “speak
the truth.” State v. Smith, 188 N.C. App. 842, 845, 656 S.E.2d
695, 696 (2008) (citation and quotation marks omitted).